DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sakai et al. (U.S. 20210160390 A1).
Sakai et al. discloses:
1. A printing device (fig. 1) for printing on an object (8), the printing device comprising: 
a base part (10a) which has an opening (18) on a side (10a) and has a plurality of engaging parts disposed side by side in an up-down direction (fig. 2, parallel tracks supporting 12); 
5a support member (12) for supporting the object, wherein the support member is slidably engaged with any engaging part among the plurality of engaging parts in a lateral direction from the side of the opening and is slidable through the opening between a pull-out position pulled out from the base part and a storage position stored in the base part (fig. 2); and 
a head part (16, [0044] )) which is disposed above the support member located at the storage position 10and ejects ink toward the object supported by the support member (fig. 2).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose, as claimed in the combination, a plurality of first slits formed on the first side surface of the first wall, each of the 20plurality of first slits extending in the lateral direction and being disposed side by side in the up-down direction; and a plurality of second slits formed on the second side surface of the second wall, each of the plurality of second slits extending in the lateral direction and being disposed facing each of the plurality of first slits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/Primary Examiner, Art Unit 2896